Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Incorporation by Reference
This application incorporates by reference the following:
U.S. Patent Applicaton No. 16/159,431, filed on October 12, 2018;
 U.S. Patent Applicaton No. 16/115,331, filed on August 28, 2018;
U.S. Patent Applicaton No. 15/856,381, filed on December 28, 2017; and
U.S. Patent Applicaton No. 15/856,402, filed on December 28, 2017.
All the material from the U.S. Patent Applicatons which is essential to the claimed design is included in this application. It is understood that any material in the U.S. Patent Applicatons which is not present in this application forms no part of the claimed design.
Rejection under 35 U.S.C. 103
The claim is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No: 8,454,416 dated June 4, 2013 by Estes. Although the invention is not identically disclosed or described as set forth in 35 U.S.C. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a designer having ordinary skill in the art to which the claimed invention pertains, the invention is not patentable.
The drawings shown in Estes, in particular Figures 1, 8, and 9 are identified as a threshing bar (item 16 in the descriptions) and also the threshing edge (item 40 in the descriptions).  Refer to the highlighted areas on the following page that shows the identified areas.

    PNG
    media_image1.png
    501
    763
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    633
    751
    media_image2.png
    Greyscale


It would have been obvious to a designer of ordinary skill not later than the effective filing date of the present claimed invention to modify the threshing bar, threshing surface, and threshing edge shown in Estes by disclaiming the round threshing bar portion, then change the angle of the threshing bar surface to arrive at the claimed design shown in this application, 29/670,114.  See figures below.
                                 
    PNG
    media_image3.png
    483
    730
    media_image3.png
    Greyscale

                                   
    PNG
    media_image4.png
    424
    696
    media_image4.png
    Greyscale

It is well settled that it is unobviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).
The claim stands rejected under 35 U.S.C. 103 (a).
The references cited but not applied are considered cumulative art related to the subject matter of the claimed design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ALAN GOODWIN whose telephone number is (571)272-6023.  The examiner can normally be reached on M - F: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lakiya G Rogers can be reached on 571-270-7145.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MARK A GOODWIN/Primary Examiner, Art Unit 2916